ORDER

PER CURIAM.
Raymond Holtmeyer (Father) appeals the judgment of the Circuit Court of Franklin County sustaining Karen Holt-meyer’s (Mother) motion to modify child support, including college expenses and attorney fees.
On appeal, Father contends the trial court erred by: (1) imputing income to him in the amount of $3,728.75 per month because there was not substantial evidence to support that amount of income; (2) ordering him to pay retroactive child support because there was no evidence that such support was necessary or that he had the ability to pay; (3) assessing the sum of $825.84 per month for the college expenses in the calculation on Form 14 because the child could attend East Central College and the parties had agreed to this educational decision at an earlier date because he had no ability to pay additional college expenses; and (4) ordering him to pay a portion of Mother’s attorney’s fees because there was no evidence that she was unable to pay her own fees nor that he was able to pay them and there were no unusual circumstances requiring him to pay such fees.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential or jurisprudential value. We affirm the judgment pursuant to Rule 84.16(b).